United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, NAVAL AIR
)
STATION, Grove, PA, Employer
)
___________________________________________ )
R.M., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-537
Issued: September 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 13, 2008 which denied modification of a
February 7, 2008 decision which granted him a schedule award for 12 percent bilateral hearing
loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule
award in this case.
ISSUE
The issue is whether appellant has more than 12 percent bilateral hearing loss for which
he received a schedule award.
FACTUAL HISTORY
In January 2004 appellant, then a 52-year-old boiler plant operator, filed a claim for
compensation benefits alleging that he developed hearing loss due to his federal employment.

He became aware of his hearing loss on August 13, 1998 and was exposed to noise at his federal
employment until his retirement on April 3, 2006.1
The employing establishment submitted employing establishment audiograms dated
April 30, 1981 to May 15, 1998 which revealed progressive bilateral high frequency hearing
loss. Also submitted was an industrial hygiene survey dated January 1984 and October 4, 2002.
Appellant submitted an employment history with a job description for a boiler plant
operator/mechanic. In accompanying statements, he noted working from April 1970 to
February 1972 as an airman in fire rescue and minor aircraft maintenance; from February 1972
to 1974 in assembly line manufacturing, installing tail lights and pop-riveted sheet metal parts;
from June 1975 to October 1975 as an auto equipment serviceman with the employing
establishment; from October 1975 to July 1977 as a general helper in the boiler house, and in
July 1977 as a boiler plant operator where he operated high pressure steam boilers and
dismantled the main boilers for maintenance. Appellant was exposed to noise from compressor,
pumps, boilers and generators and was provided with hearing protection.
An April 20, 2004 statement of accepted facts set forth appellant’s noise exposure history
prior to and during his employment with the employing establishment.
The employing establishment submitted employer medical records which noted that
appellant participated in an occupational health and hearing conservation program from April 17,
1985 through May 15, 1998 and was tested annually. The records revealed that appellant
sustained bilateral mild hearing loss and was issued foam earplugs.
By letter dated March 4, 2004, the Office referred appellant and the statement of accepted
facts to Dr. Emil P. Liebman, a Board-certified otolaryngologist, for an otologic examination and
an audiological evaluation. Dr. Liebman performed an otologic evaluation of appellant on
May 18, 2004 and audiometric testing was conducted on his behalf on the same date. Testing at
the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps) revealed the
following: right ear 0, 20, 35 and 45 decibels; left ear 0, 15, 35 and 45 decibels. Dr. Liebman
determined that appellant sustained bilateral symmetrical high frequency sensorineural hearing
loss which was at least in part due to the noise exposure encountered in appellant’s employment.
On July 19, 2004 an Office medical adviser reviewed Dr. Liebman’s report and the
audiometric test of May 18, 2004. The medical adviser concluded that, in accordance with the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment,2 (A.M.A., Guides), appellant had zero percent bilateral sensorineural hearing loss
for a zero percent impairment for bilateral hearing loss. The medical adviser determined that
appellant’s hearing loss was not severe enough to be ratable for a schedule award after applying

1

In his Form CA-2, appellant also alleged that he developed asbestosis as a result of his work duties. In a letter
dated March 10, 2004, the Office requested that appellant file a separate occupational disease claim for the alleged
work-related asbestosis.
2

A.M.A., Guides (5th ed. 2001).

2

the Office’s current standards for evaluating hearing loss to the results of the May 18, 2004
audiology test.
On July 22, 2004 the Office accepted appellant’s claim for bilateral hearing loss. In a
July 22, 2004 decision, it found that the hearing loss was not severe enough to be considered
ratable for purposes of a schedule award.
On August 16, 2004 appellant requested an oral hearing which was held on
May 24, 2005. He submitted employing establishment audiograms from June 25, 1985 to
July 16, 1998 which showed progressive bilateral hearing loss. Also submitted was an
audiogram dated November 29, 2004 performed by Deborah Turofski, an audiologist, who
diagnosed mild to moderate, high frequency sensorineural hearing loss bilaterally and
recommended hearing aids in both ears. Ms. Turofski determined that appellant sustained a 5.93
percent binaural hearing loss.
In an August 17, 2005 decision, the hearing representative vacated the July 22, 2004
Office decision and remanded the case for further medical development.
On September 13, 2005 an Office medical adviser reviewed the November 29, 2004
audiometric test and noted that the audiogram met the Office’s procedural requirements. The
medical adviser concluded that, in accordance with the A.M.A., Guides, appellant had 2.19
percent binaural hearing loss. He noted that appellant reached maximum medical improvement
on November 29, 2004.
On November 8, 2005 the Office advised appellant that, after further development by the
Office, the Office medical adviser determined that he sustained ratable hearing loss causally
related to his federal employment. It advised appellant to file a Form CA-7, claim for a schedule
award. On February 13, 2006 appellant filed a claim for a schedule award.
On October 26, 2007 appellant’s claim was referred to the medical adviser. After
reviewing the November 29, 2004 audiogram as well as the other audiograms in the record, the
medical adviser concluded that the audiogram validity requirements were not satisfied. He
recommended referring appellant to a second opinion physician for otologic examination and an
audiological evaluation.
By letter dated December 13, 2007, the Office referred appellant and the statement of
accepted facts to Dr. Edward Kampsen, a Board-certified otolaryngologist, for an otologic
examination and an audiological evaluation. Dr. Kampsen performed an otologic evaluation of
appellant on January 4, 2008 and audiometric testing was conducted on his behalf on the same
date. Testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed the following:
right ear 20, 30, 45, and 50 decibels; left ear 10, 25, 45 and 50 decibels. Dr. Kampsen
determined that appellant sustained noise-induced hearing loss which was at least in part due to
the noise exposure encountered in appellant’s employment. He recommended bilateral hearing
aids.
On January 30, 2008 an Office medical adviser reviewed Dr. Kampsen’s report and the
audiometric test of January 4, 2008. He concluded that, in accordance with the A.M.A., Guides,
appellant had 12 percent bilateral sensorineural hearing loss. The medical adviser noted that the
3

condition found on examination on January 4, 2008 was aggravated by conditions of federal
employment and diagnosed bilateral sensorineural hearing loss, consistent in part with hearing
loss due to noise exposure. Dr. Kampsen also recommended authorizing bilateral hearing aids.
In a decision dated February 7, 2008, the Office granted appellant a schedule award for a
12 percent bilateral hearing loss. It noted that hearing aids were authorized. The period of the
award was from January 4 to June 19, 2008.
On February 13, 2008 appellant requested reconsideration. Appellant, through his
attorney, asserted that the calculation of the medical adviser was incorrect and appellant was
entitled to a schedule award of 15.94 percent binaural hearing loss.
On February 22, 2008 the Office requested that the medical adviser review the schedule
award calculation based on the January 4, 2008 audiogram submitted by appellant’s counsel and
explain the discrepancy in the impairment determination. In a February 25, 2008 report, the
medical adviser reviewed the schedule award calculation and noted that pursuant to page 250 of
the A.M.A., Guides appellant was entitled to a 12 percent impairment for binaural hearing loss.
The medical adviser noted that appellant’s counsel reversed the order of the data in the standard
formula calculating hearing impairment.
In a March 4, 2008 decision, the Office denied appellant’s reconsideration request on the
grounds that his letter neither raised substantive legal questions nor included new and relevant
evidence and was therefore insufficient to warrant review of the prior decision.
On May 30, 3008 appellant requested reconsideration. He submitted an audiogram from
Contemporary Hearing dated April 28, 2008 performed by Blair Post, an audiologist. In a
June 25, 2008 letter, the audiologist provided a copy of the calibration of the audiometer used in
appellant’s hearing test.
On August 11, 2008 an Office medical adviser stated that the audiometric test of
April 28, 2008 would compute to a slightly higher bilateral hearing loss than the 12 percent
previously granted. However, he opined that it was not a basis for evaluating appellant’s hearing
loss as it did not conform to the Office’s criteria for a valid audiogram which included the
completion of a Form CA-1332.3
In a decision dated August 13, 2008, the Office denied modification of the prior decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
3

A CA-1332 form is the Office’s “Outline for Otologic Evaluation.” The form sets forth lists information to be
completed in a hearing loss evaluation and contains signature blocks for both the audiologist and the reviewing
physician.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

4

sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.7 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.8 Then, the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.9 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.10 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.11 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.12
ANALYSIS
The Office properly referred appellant to Dr. Kampsen regarding his hearing loss. An
Office medical adviser reviewed Dr. Kampsen’s findings and concluded that appellant’s hearing
loss was aggravated by his employment. He applied the Office’s standardized procedures to the
January 4, 2008 audiogram performed for Dr. Kampsen. Testing for the right ear at the
frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibels losses of 20, 30, 45 and
50, respectively. These decibels were totaled at 145 and were divided by 4 to obtain an average
hearing loss at those cycles of 36.25 decibels. The average of 36.25 decibels was then reduced
by 25 decibels (the first 25 decibels were discounted as discussed above) to equal 11.25, which
was multiplied by the established factor of 1.5 to compute a 16.8 percent monaural loss of
hearing for the right ear. Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and
3,000 cps revealed decibels losses of 10, 25, 45 and 50 respectively. These decibels were totaled
at 130 and were divided by 4 to obtain the average hearing loss at those cycles of 32.5 decibels.
The average of 32.5 decibels was then reduced by 25 decibels (the first 25 decibels were
discounted as discussed above) to 7.5, which was multiplied by the established factor of 1.5 to
compute an 11.25 percent hearing monaural loss for the left ear. The lesser loss of 11.25 is
6

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

7

A.M.A., Guides at 250 (5th ed. 2001).

8

Id.

9

Id.

10

Id.

11

Id.

12

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket
No. 01-1570 (issued August 13, 2002).

5

multiplied by 5, then added to the greater loss of 16.88 and the total is divided by 6 to arrive at
the amount of the binaural hearing loss of 12.19 or 12 percent.
Appellant submitted an audiogram dated April 28, 2008, performed by an audiologist,
who noted testing for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cps
revealed decibels losses of 20, 30, 50 and 50 respectively and for the left ear revealed decibels
losses of 25, 35, 45 and 50. In correspondence dated June 5, 2008, the audiologist provided a
copy of the calibration of the audiometer used in appellant’s hearing test. However, the April 28,
2008 audiogram was not signed by a physician and the Board has held the audiograms that have
not been certified as accurate by a physician of record are not a proper basis for calculating a
schedule award.13
The Board finds that the Office medical adviser applied the proper standards to the
January 4, 2008 audiogram and found that appellant has 12 percent binaural hearing loss. Under
the Office’s standardized procedures, there is no basis on which to find more than 12 percent
binaural hearing loss for which appellant has received a schedule award.
On appeal appellant through his attorney asserted that there was a conflict in opinion with
regard to the audiogram results. Appellant specifically noted that the January 4, 2008 audiogram
performed on behalf of the second opinion physician, yielded 15.94 percent impairment and an
April 28, 2008 audiogram by Contemporary Hearing yielded 19.06 percent impairment which
were greater than the 12 percent binaural hearing loss calculated by the medical adviser. The
Board notes that the medical adviser properly calculated a 12 percent binaural hearing loss by
multiplying the lesser loss of 11.25 by 5, then added to the greater loss of 16.88 and the total is
divided by 6 to arrive at the amount of the binaural hearing loss of 12.19 or 12 percent.
Appellant’s counsel seemingly reversed the order of the data in the standard formula and
multiplied the greater loss of 16.88 by 5, then added that figure to the lesser loss of 11.25,
therefore arriving at an incorrect rating. The Board further notes that the April 28, 2008
audiogram was not certified as accurate by a physician and therefore not a proper basis for
calculating a schedule award.14 Furthermore, as the April 28, 2008 audiogram was not certified
by a physician, there is no statutory basis for finding a conflict in the medical evidence.15
CONCLUSION
The Board finds that the Office properly determined that appellant sustained 12 percent
binaural hearing loss.

13

See Joshua A. Holmes, 42 ECAB 231 (1990).

14

Id. (the Office does not have to review every uncertified audiogram which has not been prepared in connection
with an examination by a medical specialist; it is appellant’s burden of proof to submit a properly certified
audiogram by a medical specialist).
15

5 U.S.C. § 8123(a) provides for a conflict in the medical evidence when there is a disagreement between the
physician of the employee and the physician making the examination for the United States.

6

ORDER
IT IS HEREBY ORDERED THAT the August 13, March 4 and February 7, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

